DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Response to Amendment
The Amendment filed on 08/29/2022 has been entered. 
Claims 1, 9 and 16 are amended.
Claims 1-20 are pending of which claims 1, 9 and 16 are independent claims.

Response to Arguments
The applicant's arguments filed on 08/29/2022 regarding claims 1-20 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9, 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US  2013/0080769, hereinafter Cha) in view of Scherer (Pub. No.: US 2013/0073847).
Regarding claim 1: Cha discloses a method comprising: 
receiving, by a network device and from a first computing system, a challenge message (Cha - [0043]: OPSF 106 may send an authentication challenge to UE/OPloc 102 at 126); 
sending, by the network device and to the first computing system, a response to the challenge message, wherein the response to the challenge message is generated by the network device ([0043]: At 128, UE/OPloc 102 may calculate an authentication response and send the authentication response to OPSF 106); and 
receiving, by the network device from the first computing system and based on the response, an indication of permission (Cha - [0043]: OPSF 106 may send a redirect message to UE/OPloc 102 at 136. The redirect message may redirect UE/OPloc 102 to RP 104 with the signed assertion message).
 Although Cha discloses transmit permission to create a secure communication channel, it doesn’t explicitly teach but Scherer discloses: permission to transmit non-secure data between a user device and a second computing system (Scherer - [0058]: if there is no such rule, or there is a rule specifically permitting unsecured outgoing traffic, then the VP 110 sends the data 101, via I/O 112, to the server 120 in an unsecured form over network 140).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha with Scherer so that permission to transmit non-secure data is determined. The modification would have allowed the system to transmit permission for non-secure data.
Regarding claim 3: Cha as modified discloses wherein the first computing system comprises an authentication server (Cha - [0036]: The OPSF 106 may be able to verify signatures issued by the Local OpenID, Fig. 1), and wherein the second computing system comprises a content server (Cha - [0029]: Fig. 1, the service provider may be a relying party (RP)).
Regarding claim 4: Cha as modified discloses wherein the first computing system is associated with the second computing system (Cha - [0041]: At 112, RP 104 may send an association request (e.g., http POST OpenID association request) to OPSF 106. The association request may include an RP credential RPCred that corresponds to RP 104 and/or the RP challenge value RPChv).
Regarding claims 9 and 11-12: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1 and 3-5. Therefore, claims 9 and 11-13 are also rejected for similar reasons set forth in claims 1 and 3-5. 
Regarding claims 16 and 20: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1, 3 and 5. Therefore, claims 16, 18 and 20 are also rejected for similar reasons set forth in claims 1, 3 and 5. 

Claims 2, 5, 7-8, 10, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US  2013/0080769, hereinafter Cha) in view of Scherer (Pub. No.: US 2013/0073847) and Rosati et al. (US 2013/0046976, hereinafter Rosati).
Regarding claims 2, 10 and 17: Cha as modified discloses wherein the receiving, from the first computing system, a challenge message comprises receiving the challenge message via the second computing system (Rosati - [0030]: the challenge is sent at stage 5 to the VPN gateway 6 to be routed through the VPN client 20 to the cryptographic module 18 on the mobile device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha and Scherer with Rosati so that challenge message is sent via a gateway device. The modification would have allowed the system to use flexible components in the system.
Regarding claims 5, 13 and 18: Cha as modified discloses further comprising:
sending, by the network device and to the second computing system, a message indicative of a request for service from the second computing system (Cha - Fig. 1: Step 110-112),
wherein the receiving the challenge message is based on the sending the message indicative of the request for service from the second computing system (Cha - Fig. 1 step 120-126).
However, Cha as modified doesn’t explicitly teach but Rosati discloses receiving, by the network device and from the user device, a message indicative of a request to access data associated with the second computing system (Rosati - [0027]: the computing device 4 utilizes the VPN client 20 to request access to the private network 2 by communicating with the VPN gateway 6 over a public network 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha and Scherer with Rosati so that a request is sent from an user device to the network device. The modification would have allowed the system to use flexible components in the system.
Regarding claims 7 and 15: Cha as modified discloses wherein the network device comprises at least one of a gateway, a DOCSIS device, or a remote customer premises equipment (rCPE) (Rosati - [0024]: Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha and Scherer with Rosati so that network device can be a gateway or remote customer device.
Regarding claim 8: Cha as modified discloses wherein the user device comprises at least one of a wireless consumer device, a computer, a sensor, an effector, a control, an industrial device, or retail equipment (Rosati - [0023]: mobile devices may include, without limitation, cellular phones, smart-phones, wireless organizers, pagers, personal digital assistants, computers, laptops, handheld or other wireless communication devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha and Scherer with Rosati so that user device is mobile devices.

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US  2013/0080769, hereinafter Cha) in view of Scherer (Pub. No.: US 2013/0073847) and Townsley et al. (Pub. No.: US 2007/0203990, hereinafter Townsley).
Regarding claims 6, 14 and 19: Cha as modified doesn’t explicitly teach but Townsley990 discloses:
further comprising: 
receiving, by the network device and from the first computing system, a timeout notice that comprises an indication of a time interval (Townsley - [0032]: a DHCP client operating on a device communicates with one or more DHCP servers to obtain configuration information, including an IP address for the client's host device. The configuration data is valid for a limited time interval, called a lease time);
sending, by the network device and prior to the expiration of the indicated time interval, a keep-alive message (Townsley - [0032]: Before the lease expires at the end of the lease time interval, the DHCP client may send a renew request message to extend the lease for some period of time); and
receiving, by the network device and from the first computing system, information indicating the permission is continued (Townsley - [0068-0070]: If in step 640 it is determined that a DHCP lease for communications between the customer node and nodes on the IP network does not expire, … determined whether a DHCP echo request is received among the unicast IP data packets … determined whether the echo request is valid). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha and Scherer with Townsley so that a time interval configuration is received from the server and a renew message is sent before time out for continuing the service. The modification would have allowed the system to extent service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VAS et al. (Pub. No.: US 2011/0314346) - Identifying a slice name information error in a dispersed storage network
Uefuji et al. (Pub. No.: US 2015/0156058) - Management server
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437